LawRence, Judge:
The proper value for dutiable purposes of a machine exported from Switzerland forms the subject of the instant appeal for a reappraisement.
*716A stipulation of fact has been entered into by the parties hereto, wherein it has been agreed that, on or before the date of exportation, such or similar merchandise was not freely offered for sale in the country of exportation either for home consumption or for export to the United States and that, on or about the date of exportation, such or similar imported merchandise was not freely offered for sale in the United States. It was further stipulated and agreed that the cost of production of said machine is the entered value.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(f)), is the proper basis of value for the machine in issue and that such value is the entered value.
Judgment will be entered accordingly.